         Case 5:18-cv-00082-JKP Document 150 Filed 04/22/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

LUIS RANGEL, et al.,

       Plaintiffs,

v.                                                            Case No. SA-18-CV-0082-JKP

ADTALEM GLOBAL EDUCATION,                                     (Consolidated with
INC., formerly known as Devry Education                       Case No. SA-18-CV-0649-JKP)
Group, Inc.; and DEVRY UNIVERSITY,
INC.,

       Defendants.

                                    ORDER OF DISMISSAL

       Based upon the Joint Stipulation for Dismissal with Prejudice as to Plaintiff Eddie Silas

(ECF No. 148), the Court hereby dismisses any and all claims of Plaintiff Eddie Silas with preju-

dice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii). The parties shall each bear their own costs, attor-

neys’ fees, and expenses.

       And, through the Joint Status Report per Order Setting Hearing (ECF No. 149), the parties

have informed the Court that the dismissal of the claims herein resolves the final claims at issue in

this consolidated action. Because all claims against all parties have now been resolved, the Court

directs the Clerk of Court to CLOSE this case and the member case of this consolidated

action, Case No. SA-18-CV-0649.

       IT is so ORDERED.

       SIGNED this 22nd day of April 2021.



                                              JASON PULLIAM
                                              UNITED STATES DISTRICT JUDGE
